DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 07/18/22 has been entered in the case. Claims 30, 32-38, 41-43 are pending for examination and claims 31, 39-40 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 30, 32-35, 37, 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holman et al. (US 2006/0271093) in view of Gerhony et al. (US 2012/0245607). 
Regarding claim 30, Holman discloses a method for deployed a balloon catheter, the method comprising: 
advancing a balloon catheter 12 comprising a constraining structure non-deployably 18 disposed over a balloon 12 to a target site in a vessel of a patient; the constraining structure comprising windows 72.
Note: Holman states in the Description of the Related Art, in paras [0003-0009] that it is well-known in the art that using of a dilation balloon catheter which is introduced into and advanced through a lumen or body vessel at a desired location in the vasculature, para [0005].  Holman also discloses the balloon catheter is unexpanded state (Fig. 11) or expandable state (Fig. 10). With the said of the conventional method, a person skill in the art would recognize that the balloon catheter (includes the constraining structure non-deployably 18 disposed over the balloon) is used to insert into target site in a vessel of a patient.
Holman further discloses that inflating the balloon 12 such that the balloon 12 protrudes and expands through windows 72 in the constraining structure, the constraining structure restricting axial lengthening of the balloon during inflation, para [0063 & 0065], and see Fig. 10; 
wherein inflating the balloon causes the constraining structure to expand from an unexpanded state (Fig. 11) to an expanded state (Fig. 10). 
Holman does not disclose that the windows defined by a plurality of radial rings connected by a plurality of axial wires, as required in the claimed invention. 
Gershony discloses a balloon catheter comprising: a constraining structure non-deployable 20 disposed over a balloon 18; wherein the constraining structure non-deployable 20 comprising windows defined by a plurality of radial rings 29 (e.g., zig-zag ring 29) connected by a plurality of axial wires 22 & 26.

    PNG
    media_image1.png
    359
    762
    media_image1.png
    Greyscale



Since Holman and Gershony are both from the same field of endeavor (e.g. mesh/cage or equivalent to a constraining structure in the claimed invention; and the mesh/cage/constraining structure being used for supporting or stabilizing a balloon within a target site), the purpose disclosed by Gershony would have been recognized in the pertinent art of Holman.
Giving such a teaching by Gershony, a person having ordinary skill in the art would have easily recognizes that modifying the constraining structure device of Holman with a constraining structure pattern/configuration having a plurality of radial rings connected by a plurality of axial wires to form windows, as taught by Gershony, would provide the benefits of stabilizing the balloon during balloon inflation and the benefit to of scoring elements (equivalent to the axial wires) to disrupt the stenoses and to concentrate forces uniformly over the circumference of the target site when the balloon is inflated.
Note: the mesh/constraining structure 18 in Holman being arranged in cross-stiches pattern. Meanwhile, the Gershony discloses the cage/constraining structure 20 being arranged such as plurality of radial rings connected by the plurality of axial wires to formed windows.  Therefore, Holman in view of Gershony discloses that the mesh/constraining structure 18 being arranged in a pattern configuration as shown in Fig. 2B.


    PNG
    media_image2.png
    805
    935
    media_image2.png
    Greyscale

Regarding claims 32 & 37, Holman in view of Gershony discloses the invention substantially as claimed in the claim 30 above. Holman further discloses that the mesh 18 included one or more therapeutic and/or lubricious coating applied thereto, para [0088].  Therefore, Holman in view of Gershony discloses a step of delivering an active substance to the vessel upon balloon inflation.
Regarding claim 33, Holman in view of Gershony discloses the invention substantially as claimed in the claim 30 above. It is well-known in the art that under deflated condition, the balloon 12 being compressed or foldable; however, under expanded condition, when inflating the balloon 12, the balloon 12 includes causing the balloon to unfold.  
Regarding claim 34, Holman in view of Gershony discloses the invention substantially as claimed in the claim 30 above.  Holman (or Holman in view of Gershony) further discloses that deflating the balloon, para [0065] and Fig. 11.
Regarding claim 35, Holman in view of Gershony discloses the invention substantially as claimed in the claims 30 & 34 above.  Holman (or Holman in view of Gershony) further discloses that deflating the balloon causes the constraining structure 17 (in pattern/configuration, as modified by Gershony) to return to the unexpanded state, para [0065].
Regarding claim 41, Holman in view of Gershony discloses the invention substantially as claimed in the claim 30 above.  Gershony (or Holman in view of Gershony) discloses that independently expanding each of the plurality of radial rings 29.
Regarding claims 42-43, Holman in view of Gershony discloses the invention substantially as claimed in the claim 30 above.  As discussed in the Description of the Related Art, the balloon catheter device is being used for advancing to a peripheral artery (or into blood vessel, vasculature, coronary arteries, para [0004]).  Therefore, Holman (or Holman in view of Gershony) discloses that advancing the balloon catheter to a peripheral artery, or to a coronary artery. 

Claims 36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holman et al. (US 2006/0271093) in view of Gerhony et al. (US 2012/0245607) and further in view of Wang (US 2008/0255508).
Regarding claims 36 & 38, Holman in view of Gerhony discloses the invention substantially as claimed except for the limitation that an active substance is delivered from a coating on a surface of the balloon at expanded state; wherein the active substance is paclitaxel.  
Wang discloses a method for deploying a balloon catheter comprising: delivering an active substance, i.e., paclitaxel to the vessel upon balloon inflation, para [0011]; wherein the active substance is delivered from a coating on a surface of the balloon, para [0014, 0016, 0020-0022].  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method and device of Holman in view of Gerhony with including a step of delivering an active substance, i.e., paclitaxel to the vessel upon balloon inflation by a providing a drug coated on a surface of a balloon, as taught by Wang, in order to use for rapidly delivering a drug, i.e., paclitaxel, to a target area into a patient, for treatment of disease, para [0002]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 30, 32-38, 41-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783